George, J.
In Gunn v. Atwell, 148 Ga. 137 (96 S. E. 2), it appeared that a certain automobile in the possession of one Jenkins, and in which intoxicating liquors were found, was seized by police officers of the City of Macon, and the seizure was reported to the solicitor of the city court of Macon, who instituted condemnation proceedings under section 20 of the prohibition law of this State, approved March 28, 1917 (Acts Ex. Sess. 1917, p. 16). Atwell filed an equitable petition in which he alleged that Jenkins was. neither the owner nor a lessee of the ear, but that Atwell was the' owner thereof, and had no knowledge that Jenkins had used the automobile for the purpose of transporting intoxicating liquors; and Atwell prayed that the officers be required to surrender the automobile, and for injunction and general relief. It was ruled in the case cited, that section 20 of the act, supra, “provides an adequate remedy at law for an adjudication of all the rights of the defendant in error; and therefore there was no ground for equitable jurisdiction.” The facts in the instant ease bring it clearly within that ruling; and there was no error in refusing to order the sheriff of the county to deliver the possession of the car to the plaintiff, and to enjoin the pending condemnation proceedings in the city court; the plaintiff having an adequate remedy at law for the - adjudication of the rights claimed by her in the petition for injunction.

Judgment affirmed.


All the Justices concur.